DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “a signal generator for analyzing the measuring oscillation circuit and exciting the measuring resonant circuit with a frequency sweep” in combination with the remaining elements as set forth in claim 1.
With regards to claims 2-4 are allowable based upon their dependency thereof claim 1.
With regards to claim 5
The prior art does not disclose or suggest the claimed “a signal generator for analyzing the measuring oscillation circuit and exciting the measuring resonant circuit with a frequency sweep” in combination with the remaining elements as set forth in claim 1.
With regards to claim 6 is allowable based upon its dependency thereof claim 1.



Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Klemm et al. PG. Pub. No.: US 2018/0093042 A1 discloses a sensor for a capacitive determination of a filling level of a cartridge filled with a liquid substance. The sensor comprises a planar flexible foil arrangeable to an outer circumference of a tubular shaped barrel of the cartridge. The foil has at least a sensing zone, a communication zone and at least a first electrode. The foil further comprises least a second electrode located in the sensing zone, a processor electrically connected with the at least first and second electrodes, the sensor assembly as described above by way of which a filling level of the cartridge is measurable or determinable. Due to the antenna of the sensor, the sensor or the sensor assembly does not require any electrical or further mechanical interconnection or interaction with the drug delivery device. Moreover, since the sensor is implemented as an RFID or NFC device, the drug delivery device does not have to provide a power supply for the sensor to function. Thus, existing designs of drug delivery devices may be easily retrofitted with a sensor and with a sensor assembly, however is silent on a signal generator for analyzing the measuring oscillation circuit and exciting the measuring resonant circuit with a frequency sweep.
Gundlach et al. PG. Pub. No.: US 2006/0285212 A1 discloses a device for measurement and detection of the level of a medium in a container with a sensor element, with a reference element and an electrical circuit which contains at least one AC voltage source and an evaluation unit, the sensor element and the reference , however is silent on a signal generator for analyzing the measuring oscillation circuit and exciting the measuring resonant circuit with a frequency sweep.
Dayal et al. PG. Pub. No.: US 2014/0159743 A1 discloses a remote pulse TDR system for measuring a water level (or any liquid level) in a tank (e.g., spent fuel pool) in a post-accident environment using electronics located remotely (up to 1000 ft or more) from the probe. No electric or electronic circuitry, which could be susceptible to the hostile post-accident environment conditions, is located at or near the probe. The remotely located pulse TDR electronics chassis contains circuitry for generating an incident pulse and receiving reflected pulses. The pulse generating circuit is designed to produce a narrow incident pulse with a fast rise and fall time and sufficient amplitude for transmission over the long coaxial cable (up to 1000 ft or more) to the probe and producing reflected pulses from the probe with enough amplitude to travel back over the long coaxial cable transmission line and be measured by the receiving circuit. The pulse receiving circuit is designed to receive and identify/discriminate reflected pulses produced from two specific impedance mismatches in the probe, and to measure the , however is silent on a signal generator for analyzing the measuring oscillation circuit and exciting the measuring resonant circuit with a frequency sweep.
Baarman et al. PG. Pub. No.: US 2011/0259953 A1 discloses a plurality of products or product containers each having one or more resonant circuits. An inductive reader can identify the product or the product container based on a resonant frequency of each resonant circuit and a numerical key. The numerical key can include a prime number assigned to each resonant frequency. In one embodiment, the resonant circuits can each include shielding layers to selectively vary the reflected impedance of a corresponding secondary coil. In another embodiment, the resonant circuits at least partially overlie each other to selectively vary the combined reflected impedance of the resonant circuits the primary coil across a range of operating frequencies. The microcontroller can be electrically connected to the driver to control the driver output, and hence the operating frequency. The current sensor, optionally a Hall Effect current sensor, generates an electrical output proportional to the current in the primary coil. In use, the driver can sweep through a predetermined range of frequencies while monitoring the reflected impedance from a nearby inductive secondary. When the current in the primary coil achieves a threshold value, a local maxima, or other criteria as measured by the current sensor, the microcontroller can record the corresponding operating frequency or frequencies in non-volatile memory, this operating frequency or frequencies can correspond to a unique inductive identification profile and/or a measure of the remaining liquid, however is silent on a signal generator for analyzing the measuring oscillation circuit and exciting the measuring resonant circuit with a frequency sweep.
Brenner et al. US PATENT No.: US 5,973,415 discloses a capacitive level sensor for sensing level of a in a vessel includes a sensor coupled to the vessel having a shield and an inner sensing rod. An oscillator provides an RF signal to the shield and the sensing rod. Comparison circuitry couples to the sensing rod provides a wet/dry output in response to capacitance between the inner sensing rod and the vessel, the capacitance related to the level of the liquid in the vessel. During operation, the oscillator is enabled for 0.4 ms. at a 20 ms. duty cycle such that the primary coil of transformer is driven every 20 ms. with a 0.4 ms. signal having a frequency of 200 kHz. The enable signal may be generated by conversion circuitry or through any appropriate technique which provides pulse generation circuitry. Further, the frequency and duty cycle of the enable signal may be adjusted as appropriate, however is silent on a signal generator for analyzing the measuring oscillation circuit and exciting the measuring resonant circuit with a frequency sweep.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCIS C GRAY/Primary Examiner, Art Unit 2852